



AMENDED AND RESTATED SPIRIT AEROSYSTEMS EMPLOYEE STOCK PURCHASE PLAN
1.
PURPOSE



10.1
Purpose. The purpose of this Spirit AeroSystems Employee Stock Purchase Plan is
to provide employees of Spirit AeroSystems Holdings, Inc. (the “Company”),
Spirit AeroSystems, Inc. (“Spirit”), and any other Participating Company with an
opportunity to purchase shares of common stock of the Company under a plan that
satisfies the requirements of an “employee stock purchase plan” under Section
423 of the Internal Revenue Code.

In addition, this Plan provides for the purchase of shares under a plan which is
not subject to Section 423 of the Code pursuant to rules, procedures, or
sub-plans adopted by the Committee designed to achieve tax, securities law, or
other objectives for eligible employees of Designated Affiliates of the Company.
Except as otherwise provided herein, the portion of the Plan that does not
satisfy the requirements of Code Section 423 will operate and be administered in
the same manner as the portion of the Plan that does satisfy such requirements.
2.
DEFINITIONS



2.1
“Account” means the brokerage account maintained on behalf of each participant
by the Recordkeeper for the purpose of investing in Stock and engaging in other
transactions permitted under the Plan.

2.2
“Affiliate” means a Subsidiary or other entity in which the Company has a direct
or indirect controlling interest.

2.3
“Board of Directors” or “Board” means the board of directors of the Company.

2.4
“Committee” means the Compensation Committee of the Board of Directors or a
subcommittee thereof or any other committee designated by the Board to
administer this Plan. The Board may take any action under the Plan that would
otherwise be the responsibility of the Committee.

2.5
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
including regulations issued thereunder and successor provisions and regulations
thereto.

2.6
“Company” means Spirit AeroSystems Holdings, Inc.

2.7
“Compensation” means base salary or other base pay, overtime, and shift
differential pay paid during the calendar year before elective payroll deduction
contributions to any employee benefit plan or program offered by the Company.
The Committee may, in its discretion, establish a different definition of
Compensation on a uniform and nondiscriminatory basis for any subsequent
Offering Period.







-SC1:4968028.11
                



--------------------------------------------------------------------------------





2.8
“Designated Affiliate” means any Affiliate that is designated by the Committee
to be eligible to participate in the portion of the Plan that is not subject to
Code Section 423.

2.9
“Employee” means any common law employee who is employed by the Company, a
Participating Company, or a Designated Affiliate. If an individual is not
classified by the employer as a common law employee, no reclassification of a
person’s status with the employer, for any reason, without regard to whether it
is initiated by a court, governmental agency, or otherwise, and without regard
to whether or not the employer agrees to such reclassification, either
retroactively or prospectively, will result in the person being regarded as a
common law employee during such time or as an “Employee” for purposes of this
Plan.

Notwithstanding the foregoing, employees who are citizens or residents of a
foreign jurisdiction (without regard to whether they are also citizens of the
United States or resident aliens) will not be treated as Employees of the
Company or a Participating Company for purposes of the Plan if either the grant
of an option under the Plan to a citizen or resident of the foreign jurisdiction
is prohibited under the laws of such jurisdiction or compliance with the laws of
the foreign jurisdiction would cause the portion of the Plan that is intended to
be subject to Code Section 423 to violate the requirements of such Code Section.
2.10
“Fair Market Value” means the fair market value of a share of Stock, which, as
of any given date, will be the average of the highest and lowest sales prices of
a share of Stock reported on a consolidated basis for securities listed on the
New York Stock Exchange for trades on the date as of which such value is being
determined or, if that day is not a Trading Day, then on the immediately
preceding Trading Day.

2.11
“Offering Period” means the approximately six-month period beginning on the
first Trading Day on or after April 1 and October 1 of a calendar year and
ending on the last Trading Day in September and March, respectively, of such
calendar year, except that the initial six-month period will begin on the first
Trading Day in October 2017 and end on the last Trading Day in March 2018. See
also Section 4.2 regarding the Committee’s power to make changes with respect to
future Offering Periods.

2.12
“Participating Company” means (i) the Company, (ii) Spirit, and (iii) each
present or future Subsidiary designated by the Committee as eligible to
participate in the portion of this Plan that is subject to Code Section 423. The
Committee may designate Participating Companies from time to time from among a
group consisting of the Company and its Subsidiaries. The group from among which
such designations are permitted without additional stockholder approval may
include corporations or other entities that become Subsidiaries after the
adoption and approval of the Plan.

Only Participating Companies may participate in the portion of the Plan subject
to Code Section 423. A Participating Company will cease to be a Participating
Company on the earlier of (i) the date the Committee determines that such entity
is no longer a Participating Company, or (ii) when such Participating Company
ceases for any reason to be a Subsidiary.






Spirit ESPP                        2







--------------------------------------------------------------------------------





2.13
“Plan” means this Spirit AeroSystems Employee Stock Purchase Plan.

2.14
“Purchase Date” means the last Trading Day of each Offering Period.

2.15
“Purchase Price” means an amount equal to 95% of the Fair Market Value of a
share of Stock on the Purchase Date. However, for any future Offering Period,
the Committee will have the authority, in its discretion, to make either of the
following changes in the Purchase Price for that Offering Period, so long as the
change is uniform for all participants:

a.
The Purchase Price may be determined by reference to a higher or lower
percentage of the Fair Market Value of a share of Stock, so long as the
percentage is not lower than 85% and not higher than 100%.

b.
The Purchase Price may be a designated percentage (not lower than 85% or higher
than 100%) of the Fair Market Value of a share of Stock, determined as of the
first Trading Day of the Offering Period or the last Trading Day of the Offering
Period, whichever is lower.

2.16
“Recordkeeper” means Computershare, or its successor, or such replacement
recordkeeper as may be appointed or contracted to assist with the recordkeeping
and administration of this Plan.

2.17
“Reserves” means the number of shares of Stock covered by all options under the
Plan that have not yet been exercised and the number of shares of Stock which
have been authorized for issuance under the Plan but which have not yet become
subject to options.

2.18
“Stock” means the Company’s Class A common stock and such other securities as
may be substituted (or resubstituted) for Stock pursuant to Section 10.6.

2.19
“Subsidiary” means any corporation or other entity (other than the Company) in
an unbroken chain of entities beginning with the Company, if (a) each of the
entities other than the last entity in the unbroken chain owns stock or other
ownership interests possessing 50% or more of the total combined voting power in
one of the other entities in such chain, or (b) the entity otherwise satisfies
the requirements of Code Section 424(f) and applicable regulations and other
guidance issued thereunder.

2.20
“Trading Day” means a day on which the New York Stock Exchange is open for
trading.

3.ELIGIBILITY AND PARTICIPATION
3.1
Initial Eligibility. Each Employee is eligible to participate in the Plan
beginning on the later of the date the participant first becomes an Employee or
October 1, 2017, except that, with respect to employees of a Designated
Affiliate, only those specified employees who work for a Designated Affiliate in
a particular country or countries as determined by the Committee may participate
in the Plan. All Employees working for a Participating Company may participate
in the Plan except as otherwise provided herein.





Spirit ESPP                        3







--------------------------------------------------------------------------------





3.2
Participation. An Employee may become a participant in the Plan by giving
instructions to the Recordkeeper authorizing payroll deductions. Participant
instructions must be given at such time and in such form and manner as may be
prescribed by the Committee or its designee. Payroll deductions for an Employee
will begin as soon as administratively feasible after the instructions are
received in good order. All elections to participate in the Plan must be made in
compliance with the Company’s insider trading policies and such rules and
procedures as may be established by the Committee or its delegates in connection
therewith.

3.3
Restrictions on Participation. Notwithstanding any provisions of the Plan to the
contrary, no Employee will be granted an option to participate in the Plan to
the extent that:

a.
Immediately after the grant, such Employee would own stock and/or hold
outstanding options to purchase stock possessing 5% or more of the total
combined voting power or value of all classes of the Company’s stock (determined
under the rules of Section 424(d) of the Code); or

b.
The Employee’s rights to purchase Stock under the Plan would accrue at a rate
that exceeds $25,000 in fair market value of the Stock (determined at the time
such option is granted) for each calendar year in which such option is
outstanding.

4.OFFERINGS
4.1
Semi-Annual Offerings. The Plan will be implemented by semi-annual offerings of
Stock beginning on the first Trading Day on or after April 1 and October 1 of
each calendar year and terminating on the last Trading Day of September and
March of such calendar year, respectively, except that the first Offering Period
will begin on the first Trading Day of October 2017 and end on the last Trading
Day of March 2018.

4.2
Changes in Offering Periods. The Committee will have the power to change the
beginning date, ending date, and duration of Offering Periods with respect to
future offerings without stockholder approval if such change is announced at
least five days before the scheduled beginning of the first Offering Period to
be affected thereafter, provided that Offering Periods will in all cases comply
with applicable limitations under Code Section 423(b)(7).

5.PAYROLL DEDUCTIONS
5.1
Amount and Timing of Deduction.

a.
A participant may elect to have deductions made for each payroll period during
an Offering Period in an amount equal to any whole percentage of the
participant’s Compensation received for the payroll period, subject to the
limitations of Section 3.3, except that the maximum amount of payroll deductions
may not exceed (i) a specified maximum percentage of the participant’s
Compensation for each payroll period as may be designated from time to time by
the Committee (which initially will be 15%), or (ii) $25,000 for each year (or
such lower annual dollar limit as may be designated by the Committee). The
Committee, in its discretion, may increase and decrease the maximum percentage
amount (but not the maximum dollar amount) contemplated under the immediately
preceding sentence without formally amending the Plan, so long as the



Spirit ESPP                        4







--------------------------------------------------------------------------------





maximum percentage amount is a uniform percentage of Compensation for all
participants.
b.
The time and manner in which payroll deduction elections must be made will be
established pursuant to rules and procedures adopted by the Committee, in its
discretion. Such rules may provide (among other things) that participants must
make payroll deduction elections within a sufficient period before the beginning
of an Offering Period to allow for processing and implementation of such
elections by the beginning of the Offering Period.

c.
If a participant is not paid through the participant’s employer’s payroll (e.g.,
the participant is paid by a third party payroll vendor), the Committee or its
delegate will establish such reasonable and uniform policies and procedures to
facilitate contribution to an Account by any such participant wishing to
participate with respect to an Offering Period.

5.2
Continuation of Payroll Deduction. A participant’s payroll deduction election
will automatically remain in effect for successive Offering Periods, unless
modified or terminated in accordance with the terms of the Plan.

5.3
Participant’s Account. An individual Account will be maintained by the
Recordkeeper for each participant in the Plan. All payroll deductions made for a
participant (together with any other contributions permitted by the Plan or any
rules or policies established by the Committee) will be credited to the
participant’s Account. No interest will accrue or be paid on any payroll
deductions or any other amounts credited to a participant’s Account.

5.4
Changes in Payroll Deductions. Once made, a participant’s payroll deduction
election will remain in effect until the participant provides new instructions
for a subsequent Offering Period, withdraws as provided in Section 7.1, or
terminates employment as provided in Section 7.2. A participant’s payroll
deduction election may not be modified during an Offering Period, except as
provided in Sections 5.5 and 7.1

5.5
Withdrawal. Notwithstanding the limitations in Section 5.4, a participant may
elect to withdraw from participation in the Plan at any time. Upon withdrawal,
the provisions of Section 7.1 will apply. An election to withdraw from
participation will become effective as soon as administratively feasible
following the date such election is received by the Recordkeeper and will remain
in effect for successive Offering Periods until the participant provides new
instructions. A participant who withdraws from participation during an Offering
Period may not again make a new payroll deduction election that is effective any
sooner than the first Offering Period that begins on or after the date that is
12 months after the date of the participant’s withdrawal.

6.GRANT AND EXERCISE OF OPTION
6.1
Number of Option Shares. On the first day of each Offering Period, each Employee
participating in such Offering Period will be granted an option to purchase, on
the Purchase Date of such Offering Period at the applicable Purchase Price, as
many shares (which may include a fractional share) as he or she will be able to
purchase by dividing such Employee’s



Spirit ESPP                        5







--------------------------------------------------------------------------------





total payroll deduction election in effect for such Offering Period by the Fair
Market Value of a share of Stock on the first day of such Offering Period, but
subject to the limitations set forth in Section 3.3 ($25,000 and 5% limitations)
and Section 8.1 (maximum number of shares). Exercise of the option will occur as
provided in Section 6.2, unless the participant has withdrawn the amount
credited to the participant’s Account upon withdrawal from the Plan pursuant to
Section 7.1 or such amount has been distributed to the participant upon
termination of employment pursuant to Section 7.2. To the extent not exercised,
the option will expire on the last day of the Offering Period.
6.2
Automatic Purchase. A participant’s option for the purchase of shares will be
exercised automatically on the Purchase Date. The number of shares purchased
will be equal to the largest number of shares of Stock (which may include a
fractional share) that may be purchased at the applicable Purchase Price with
the accumulated payroll deductions credited to the participant’s Account. To the
extent not automatically exercised as provided in this Section 6.2, the option
will expire on the last day of the Offering Period.

6.3
Transferability of Option. During a participant’s lifetime, options held by such
participant will be exercisable only by that participant.

6.4
Delivery of Shares.

a.
At or as promptly as practicable after the Purchase Date for an Offering Period,
the Company will deliver the shares of Stock purchased to the Recordkeeper to be
deposited in the participants’ Accounts.

b.
Once a participant has acquired shares of Stock under the Plan, any cash
dividends that are paid with respect to that Stock will be credited to
participants’ Accounts as of the dividend payment date in cash, unless the
participant elects to have such amounts automatically reinvested in additional
shares of Stock. The time and manner in which such election must be made will be
determined in accordance with Section 5.1(b). If the participant elects to have
such amounts automatically reinvested in additional shares of Stock, purchases
of Stock for purposes of reinvestment of dividends will be exercised
automatically as promptly as possible following any dividend payment date and
the shares of Stock purchased will be deposited in the participants’ Accounts.
The number of shares purchased for such participant will be the number of whole
or fractional shares of Stock that may be purchased with the accumulated cash
dividends credited to the participant’s Account.

c.
Each participant will be entitled to vote the number of shares of Stock (which
may include a fractional share) credited to the participant’s Account on any
matter as to which the approval of the Company’s stockholders is sought. If a
participant does not vote or grant a valid proxy with respect to shares credited
to the participant’s Account, such shares will be voted by the custodian in
accordance with any stock exchange or other rules governing the custodian in the
voting of shares held for customer accounts. Similar procedures will apply in
the case of any consent solicitation of the Company’s stockholders.



Spirit ESPP                        6







--------------------------------------------------------------------------------





7.WITHDRAWAL FROM PLAN AND TERMINATION OF EMPLOYMENT
7.1
Termination of Payroll Deductions; Termination of Account. If a participant
elects to terminate payroll deductions during an Offering Period as provided in
Section 5.5, the participant will be reimbursed, without interest, all of the
payroll deductions credited to the participant’s Account during the current
Offering Period, so long as the election to withdraw is made no later than five
business days before the last day of such Offering Period. If the participant
does not give proper instructions to the Recordkeeper to terminate payroll
deductions, as applicable in a timely manner, the participant will be deemed to
have elected to exercise the participant’s option for the purchase of Stock on
the next following Purchase Date, and the participant’s election to terminate
will be effective as of the next succeeding Offering Period. Unless the
participant instructs the Recordkeeper to terminate the Account, the
Recordkeeper will continue to maintain the participant’s Account after
termination of payroll deductions. Upon termination of the Account, fractional
shares will not be issued and the value of any such fractional shares will be
paid to the participant in cash following such termination. A participant who
withdraws from participation during an Offering Period may not again make a new
payroll deduction election that is effective any sooner than the first Offering
Period that begins on or after the date that is 12 months after the date of the
participant’s withdrawal.

7.2
Termination of Employment. Upon a participant’s termination of employment with
the Company and all Participating Companies for any reason (including
termination because of the participant’s death), the payroll deductions credited
to such participant’s Account during the Offering Period but not yet used to
exercise the option will be returned, without interest, to such participant or,
in the case of the participant’s death, to the person or persons entitled
thereto under Section 10.1, and such participant’s option will be automatically
terminated. The Recordkeeper will (i) transfer all Stock out of the Account into
a separate account with the Recordkeeper (or an account chosen by the
participant (or the participant’s beneficiary in the case of termination due to
death), if such account choice has been communicated to the Recordkeeper prior
to such transfer), (ii) pay any cash dividends and the value of any fractional
shares to the participant in cash and (iii) terminate the participant’s Account.

7.3
Leave of Absence. If a participant goes on an authorized leave of absence for
any reason, such participant will have the right to elect to: (a) withdraw all
of the payroll deductions credited to the participant’s Account, as provided in
Sections 5.5 and 7.1; (b) discontinue contributions to the Plan but have the
amount credited to the participant’s Account used to purchase Stock on the next
Purchase Date; or (c) remain a participant in the Plan during such leave of
absence, authorizing deductions to be made from payments by the Company to the
participant during such leave of absence and making cash payments to the Plan at
the end of each payroll period to the extent that amounts payable by the Company
to such participant are insufficient to meet such participant’s authorized Plan
deductions. Any such elections, however, must be made in compliance with the
Company’s insider trading policies and such rules and procedures as may be
established by the Committee or its delegates in connection therewith. Unless a
participant on an authorized leave of absence returns to employment with the
Company or a Participating Company or Designated Affiliate no later than the
first anniversary of the first day of the participant’s authorized leave of
absence,



Spirit ESPP                        7







--------------------------------------------------------------------------------





such participant will be deemed to have terminated employment as of the first
anniversary of the first day of the leave of absence and the provisions of
Section 7.2 will apply.
8.STOCK
8.1
Maximum Shares. The maximum number of shares of Stock that may be issued under
the Plan is 1,000,000 shares of Stock, subject to adjustment upon changes in
capitalization of the Company as provided in Section 10.6.

8.2
Share Usage. Shares of stock covered by an option that expires or remains
unexercised after the latest date on which exercise may occur will again be
available for option grants under the Plan.

8.3
Participant’s Interest in Option Stock. A participant will have no interest in
Stock covered by the participant’s option until such option has been exercised.

9.ADMINISTRATION
9.1
Authority of the Committee. The Plan will be administered by the Committee.
Subject to the express provisions of the Plan, the Committee will have full and
discretionary authority to interpret and construe all provisions of the Plan, to
adopt rules, regulations, policies, and procedures for administering the Plan,
and to make any and all determinations deemed necessary or advisable for
administering the Plan. The Committee may correct any defect or omission or
reconcile any inconsistency in the Plan in the manner and to the extent it deems
necessary or appropriate. The Committee’s determinations on the foregoing
matters will be final and conclusive. The Committee may, in its discretion,
delegate some or all of its authority to one or more employees or officers of
the Company, in which case any references in this Plan to the Committee will
also refer to such delegate.

The provisions of the portion of the Plan intended to be subject to Code Section
423 will be construed in a manner consistent with the requirements of that Code
Section. The Committee will have the discretion to determine whether a
Subsidiary will be a Participating Company with respect to the portion of the
Plan subject to Code Section 423 and whether an Affiliate will be a Designated
Affiliate with respect to the portion of the Plan not subject to Code Section
423.
Additionally, the Committee will have discretion to adopt rules regarding Plan
administration to conform to local laws or to enable eligible employees of the
Company, Participating Companies, and Designated Affiliates to participate in
the Plan. The Committee may also adopt rules, procedures, or sub-plans
applicable to particular Designated Affiliates, which sub-plans may be designed
to be outside the scope of Code Section 423. Without limiting the generality of
the foregoing, the Committee is specifically authorized to adopt rules and
procedures regarding the handling of payroll deductions or other contributions
by participants, payment of interest, conversion of local currency, data privacy
and security, payroll tax, withholding procedures, and handling of stock
certificates, which rules and procedures may vary according to local
requirements, as part of the portion of the Plan not subject to Code Section
423.


Spirit ESPP                        8







--------------------------------------------------------------------------------





The rules of any sub-plans designed to be outside the scope of Code Section 423
may take precedence over other provisions of the Plan, except that, unless
otherwise superseded by the terms of such sub-plan, the provisions of this Plan
will govern the operation of such sub-plan and no such sub-plan may (i)
supersede the provisions of Sections 3.3(a) and 8.1, (ii) provide participants
with a discount (whether through a reduced purchase price or as a result of
employer matching contributions) of greater than 15% of the Fair Market Value of
a share of Stock on the Purchase Date, or (iii) provide for payroll deductions
or other contributions by participants in excess of the maximum dollar amount
set forth in Section 5.1. The Committee has the authority to suspend or limit
participation in the portion of the Plan not subject to Code Section 423
(including any or all sub-plans thereunder) for any reason, including
administrative or economic reasons. The approval of the stockholders of the
Company is not required before the adoption, amendment, or termination of any
sub-plan designed to be outside the scope of Code Section 423, unless required
by the laws of the foreign jurisdiction in which eligible employees
participating in the sub-plan are located or by any other applicable laws,
rules, or regulations, including, without limitation, the rules or standards of
any stock exchange on which shares of Stock are listed.
9.2
Rules Governing the Administration of the Committee. The Committee will hold its
meetings at such times and places as it deems advisable and may hold telephonic
meetings. A majority of its members will constitute a quorum. All determinations
of the Committee will be made by a majority of its members. Any decision,
determination, or action may be made or taken without a meeting by written
consent of all members of the Committee.

9.3
Indemnification. Members of the Committee, and any officer or employee of the
Company acting at the direction, or on behalf, of the Committee will not be
personally liable for any action or determination taken or made in good faith
with respect to the Plan and will, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action or
determination.

9.4
Recordkeeper. The Recordkeeper will act as recordkeeper under the Plan, and will
perform such duties as are set forth in the Plan and in any agreement between
the Company and the Recordkeeper. The Recordkeeper will establish and maintain
for each Participant a brokerage account.

9.5
Administrative Costs. The costs and expenses incurred in the administration of
the Plan and maintenance of Accounts will be paid by the Company, including, but
not limited to, annual fees of the Recordkeeper and any brokerage fees and
commissions for the purchase of Stock upon reinvestment of dividends and
distributions. The foregoing notwithstanding, the Recordkeeper may impose or
pass through to the participants a reasonable fee for the withdrawal of Stock in
the form of stock certificates and reasonable fees for other services unrelated
to the purchase of Stock under the Plan, to the extent approved in writing by
the Company and communicated to participants. Under no circumstance will the
Company pay any brokerage fees or commissions for the sale of Stock acquired
under the Plan by a participant.

9.6
Action by the Board. Notwithstanding anything to the contrary contained in the
Plan, the Board will have and may exercise all the authority granted to the
Committee under the Plan.



Spirit ESPP                        9







--------------------------------------------------------------------------------





However, any such actions by the Board will be subject to the applicable rules
of the New York Stock Exchange or any other securities exchange or inter-dealer
quotation system on which the Stock is listed or quoted.
10.MISCELLANEOUS
10.1
Distributions on Death. In the event a participant dies, any shares or cash to
be distributed on the participant’s death will be delivered to the participant’s
estate.

10.2
Transferability. Neither payroll deductions credited to a participant’s Account
nor any rights with regard to the exercise of an option or to receive Stock
under the Plan may be assigned, transferred, pledged, or otherwise disposed of
in any way by the participant other than by will or the laws of descent and
distribution or as provided in Section 10.1. Any such attempted assignment,
transfer, pledge, or other disposition will be without effect.

10.3
Withholding. The Company, any Participating Company, and any Designated
Affiliate is authorized to withhold from any payment to be made to a participant
any taxes or other withholding amounts due in connection with any transaction
under the Plan, including any disposition of shares acquired under the Plan, and
a participant’s enrollment in the Plan will be deemed to constitute the
participant’s consent to such withholding. At the time of a participant’s
exercise of an option or disposition of shares acquired under the Plan, the
Company may require the participant to make other arrangements to meet tax
withholding obligations as a condition to exercise of rights or distribution of
shares or cash from the participant’s Account. In addition, a Participant may be
required to advise the Company of sales and other dispositions of Stock acquired
under the Plan in order to permit the Company to comply with tax laws and to
claim any tax deductions to which the Company may be entitled with respect to
the Plan.

Without limiting the generality of the foregoing, the Committee may permit or
require a participant to satisfy, in whole or in part, any withholding liability
by any of the following methods or any combination of the following methods: (A)
delivering shares of Stock (that are not subject to any pledge or other security
interest) owned by the participant having a Fair Market Value equal to such
withholding liability; (B) having the Company withhold from the number of shares
of Stock otherwise issuable or deliverable pursuant to the exercise of an option
a number of shares with a Fair Market Value equal to such withholding liability,
except that with respect to shares withheld pursuant to this clause (B), the
number of such shares may not have a Fair Market Value greater than the minimum
required statutory withholding liability; (C) requiring the participant, as a
condition precedent to transfer of the shares, to make a payment in an amount
equal to the amount of the withholdings or reductions; or (D) such other method
or combination of methods as the Committee deems appropriate, in its sole
discretion.


The Committee will have the right, in its sole discretion, to require, as a
condition precedent to the transfer of any shares under this Plan, that the
transferee execute a power of attorney or such other agreement or document as
the Committee deems necessary or appropriate to


Spirit ESPP                        10







--------------------------------------------------------------------------------





facilitate, directly or indirectly, the withholding of taxes with respect to any
transaction arising under or in connection with this Plan.
10.4
Use of Funds. All payroll deductions received or held by the Company under this
Plan may be used by the Company for any corporate purpose, and the Company is
not obligated to segregate such payroll deductions.

10.5
Reports. Statements of Account will be given to each participant at least
annually, which statements will set forth the amounts of payroll deductions, the
Purchase Price, the number of shares purchased, any remaining cash balance, and
other information deemed relevant by the Committee.

10.6
Adjustment Upon Changes in Capitalization.

(a)
Changes in Capitalization. The Committee will proportionately adjust the
Reserves and the price per share and the number of shares of Stock covered by
each option under the Plan that has not yet been exercised for any increase or
decrease in the number of issued shares of Stock resulting from a stock split,
reverse stock split, stock dividend, combination or reclassification of the
Stock, or other extraordinary corporate event that affects the Stock in order to
prevent dilution or enlargement of the rights of participants. The determination
of the Committee with respect to any such adjustment will be final, binding, and
conclusive.

(b)
Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Offering Period will terminate immediately
before the consummation of such proposed action, unless otherwise provided by
the Committee.

(c)
Asset Sale or Merger. In the event of a proposed sale of all or substantially
all of the assets of the Company, or the merger of the Company with or into
another corporation, the Committee will shorten the Offering Period then in
progress by setting a new Purchase Date (the “New Purchase Date”). The New
Purchase Date will be before the date of the Company’s proposed asset sale or
merger. The Committee will notify each participant in writing, at least ten
business days before the New Purchase Date, that the Purchase Date for the
participant’s purchase has been changed to the New Purchase Date and that the
participant’s option will be exercised automatically on the New Purchase Date,
unless before such date the participant has withdrawn the amount credited to the
participant’s Account upon withdrawal from the Plan pursuant to Section 7.1 or
such amount has been distributed to the participant upon termination of
employment pursuant to Section 7.2.

10.7
Amendment and Termination. The Board of Directors has the complete power and
authority to terminate the Plan at any time. Any amendment to the Plan to
increase the maximum number of shares of Stock that may be issued under any
Offering (except pursuant to Section 10.6), to amend the requirements as to the
class of employees eligible to purchase Stock under the Plan (except for
designations of Participating Companies and Designated Affiliates pursuant to
Sections 2.8, 2.12 and 9.1), or to change the granting corporation or the Stock
available for purchase under the Plan may be made only by the Board of Directors
with the approval of the Company’s stockholders within 12 months before or after
the date such



Spirit ESPP                        11







--------------------------------------------------------------------------------





amendment is adopted by the Board. Any other amendment to the Plan may be made
by either the Board of Directors or the Committee, unless otherwise required by
any applicable law, rule, or regulation, including, without limitation, the
rules and regulations of the New York Stock Exchange. No termination,
modification, or amendment of the Plan may, without the consent of an employee
then having an option under the Plan to purchase Stock, adversely affect the
rights of such employee under such option.
10.8
No Right to Employment. The Plan does not, directly or indirectly, create any
right for the benefit of any employee or class of employees to purchase any
shares of Stock under the Plan except as expressly provided, or create in any
employee or class of employees any right with respect to continuation of
employment, and the existence of this Plan will not be deemed to interfere in
any way with an employer’s right to terminate, or otherwise modify, an
employee’s employment at any time.

10.9
Notices. All notices or other communications by a participant to the Company or
to the Recordkeeper will be deemed to have been duly given when received in the
manner and form specified by the Company or the Recordkeeper, whichever is
applicable, at the location, or by the person, designated by the Company, or
Recordkeeper, for the receipt thereof.

10.10
Elections. All elections and notices made by a participant to the Recordkeeper
may be made telephonically or electronically in accordance with procedures
established by the Committee and the Recordkeeper.

10.11
Conditions Upon Issuance of Shares. The Company is not obligated to issue shares
of Stock with respect to an option unless the exercise of such option and the
issuance and delivery of such shares pursuant thereto complies with all
applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act of 1933, as amended, the Securities Exchange Act
of 1934, as amended, the rules and regulations promulgated thereunder, and the
requirements of any stock exchange or automated quotation system upon which the
shares may then be listed or quoted.

10.12
Effect of Plan. The provisions of the Plan are binding upon, and will inure to
the benefit of, all successors of each participant, including, without
limitation, such participant’s estate and the executors, administrators, or
trustees thereof, heirs and legatees, and any receiver, trustee in bankruptcy,
or representative of creditors of such participant.

10.13
Effective Date. The Plan is effective as of October 1, 2017, as amended
effective as of January 21, 2020.

10.14
Governing Law. The law of the state of Delaware applicable to contracts made and
performed wholly within the state of Delaware will govern all matters relating
to this Plan except to the extent it is superseded by the laws of the United
States.

*    *    *    *    *






Spirit ESPP                        12





